Denied; and Opinion Filed April 7, 2015




                                             S
                                  Court of Appeals
                                                  In The


                           Fifth District of Texas at Dallas
                                          No. 05-15-00425-CV

                                  IN RE REGINA JONES, Relator

                        On Appeal from the 192nd Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DC-12-04128-K

                                MEMORANDUM OPINION
                             Before Justices Francis, Myers, and Schenck
                                      Opinion by Justice Myers
        Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its January 12, 2015 order granting the motion to compel relator’s deposition and

its March 26, 2015 order striking relator’s pleadings and entering a default judgment against

relator for discovery abuse. Ordinarily, to obtain mandamus relief, a relator must show both that

the trial court has clearly abused its discretion and that relator has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude

the relator has failed to establish a right to relief.

        We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                         /Lana Myers/
                                                         LANA MYERS
150425F.P05                                              JUSTICE